United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2207
                                 ___________

Tom W. Rodgers; Juan P. Lewis,          *
                                        *
              Appellants,               *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the Eastern
City of St. Louis, Department of        * District of Missouri.
Safety Division of Corrections; G.      *
Hughes, C.O.; Unknown Kevers, C.O.; *              [UNPUBLISHED]
Unknown Clemons, C.O.; Unknown          *
Clemens, Capt.; Unknown Casey,          *
Capt.; Unknown Stewart, Lt.; Alice      *
Pollard-Buckingham; Unknown             *
Roberts, Lt.,                           *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: August 6, 2002

                            Filed: August 22, 2002
                                 ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________
PER CURIAM.

        Tom Rodgers appeals from the district court’s1 dismissal without prejudice of
his 42 U.S.C. § 1983 complaint.2 We conclude that the district court did not abuse
its discretion in dismissing Mr. Rodgers’s complaint without prejudice after he failed
to comply with a court order. See Fed. R. Civ. P. 41(b); Edgington v. Missouri Dep’t
of Corr., 52 F.3d 777, 779-80 (8th Cir. 1995). Accordingly, we affirm. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
      2
       Juan Lewis did not submit a timely notice of appeal, and therefore is not a
proper appellant.
                                         -2-